


Exhibit 10.1
CONSULTING SERVICES AGREEMENT
This Consulting Services Agreement (“Agreement”) is entered into as of September
3, 2014 (“Effective Date”) by and among Joseph C. Capezza (“Capezza”), 135 Cliff
Road Consultants, LLC (together with Capezza, the “Consultant”) and Health Net,
Inc., together with its affiliates and subsidiaries (“Health Net” or the
“Company”).
WHEREAS, Capezza has previously served as Executive Vice President, Chief
Financial Officer and Treasurer of Health Net, Inc.;
WHEREAS, Capezza has previously executed the Amended and Restated Employment
Agreement, on or about December 3, 2008 (“Employment Agreement”);
WHEREAS, Capezza has terminated employment with Health Net effective as of
September 2, 2014 (“Employment Termination Date”);
WHEREAS, Capezza will execute a Waiver and Release of Claims in conjunction with
his eligibility for Company severance benefits (the “Waiver and Release
Agreement”);
WHEREAS, Capezza has extensive knowledge and expertise with respect to the
finance and treasury operations of Health Net;
WHEREAS, Capezza has agreed to assist Health Net by providing advice on issues
related to his areas of expertise; and
WHEREAS, Health Net desires to engage Consultant to provide such services on the
terms and conditions set forth below.
NOW THEREFORE, in consideration of the promises and of the mutual covenants,
conditions and agreements contained herein, the parties agree as follows:
ARTICLE ONE
CONSULTING SERVICES


1.1Engagement. The term of this Agreement will commence on the Effective Date
and will end on December 31, 2014, unless this Agreement and the consulting
relationship established hereby are earlier terminated as provided for herein
(the “Consulting Period”). During the Consulting Period, Consultant shall
provide the consulting services specified on Exhibit A hereto and such other
services as reasonably requested by Health Net (the “Services”). With respect to
the Services, Consultant will receive assignments from James E. Woys, Health
Net’s Executive Vice President, Chief Financial and Operating Officer and
Interim Treasurer, or his designee. In connection with the Services, Consultant
agrees to (i) be reasonably available for consultation by telephone, fax or
e-mail on a regular basis during normal working hours throughout the Consulting
Period; (ii) be reasonably available to meet with the executive officers or the
board of directors of Health Net at Health Net’s headquarters or any other
reasonable location on reasonable prior notice during normal working hours and
(iii) provide written reports regarding the activities, progress, and/or
development of the Services upon James E. Woys’ or his designee’s request.


1.2Location. The Services shall generally be performed remotely. Consultant
shall primarily provide advice through correspondence, e-mail, and telephone
calls. However, James E. Woys, Health Net’s Executive Vice President, Chief
Financial and Operating Officer and Interim Treasurer, or his designee, may
require that Consultant attend meetings or provide Services at Health Net’s
headquarters or any other

1

--------------------------------------------------------------------------------




reasonable location; provided, that Consultant has been provided reasonable
prior notice of such in-person requirement.


1.3No Authority. Effective as of the Employment Termination Date, Capezza is not
an employee of Health Net. Consultant shall not represent or purport to
represent Health Net in any manner whatsoever to any third party, unless
permitted to do so pursuant to specific prior written authorization of Health
Net’s Senior Vice President, Organization Effectiveness. Consultant shall have
no authority to bind Health Net in any way.


ARTICLE TWO
COMPENSATION


2.1Compensation. In consideration of and as sole compensation for Consultant’s
performance of the Services, Health Net shall pay 135 Cliff Road Consultants,
LLC a consulting fee equal to $250,000 (the “Consulting Fee”), to be paid as
soon as practicable following the last day of the Consulting Period, but in no
event later than January 31, 2015.


2.2Reimbursement. During the term of this Agreement, Health Net will reimburse
Consultant for all reasonable and necessary travel-related expenses incurred by
Consultant directly relating to Consultant’s performance of the Services if
advance written approval by James E. Woys or his designee, of such
travel-related expenses is obtained. Reimbursable travel expenses shall include
automobile rental and other transportation expenses and hotel expenses. All
requests for reimbursement for travel-related expenses must be accompanied by
documentation in form and detail sufficient to meet the requirements of the
taxing authorities with respect to recognition of business-related travel
expenses for corporate tax purposes. No request for expense reimbursement shall
be submitted more than thirty (30) calendar days following the date the
expenditure was incurred, and Consultant shall receive all reimbursements due
hereunder within ninety (90) calendar days after the submission of the
documentation described in the preceding sentence.


2.3Mechanism of Payment. Any payments hereunder shall be made by check payable
to 135 Cliff Road Consultants, LLC and mailed to Consultant at the address set
forth in Section 9.12 below, unless otherwise directed by Consultant in writing.


2.4Death. In the event Capezza dies during the Consulting Period, Capezza’s
beneficiaries or estate shall be entitled to receive the Consulting Fee, paid as
soon as practicable following the date of Capezza’s death.


ARTICLE THREE
REPRESENTATIONS AND COVENANTS


3.1Consultant’s Representations. Consultant represents and warrants:


(a)that the Services to be performed under this Agreement do not and will not
involve the counseling or promotion of a business arrangement or other activity
that violates any applicable law;


(b)solely for purposes of applying Treasury Regulations Section 1.409A‑1(h)(1),
that Capezza worked at least 40 hours on average per week during the last 36
months of his employment at Health Net;


(c)that Consultant has not entered into any agreement, whether written or oral,
that conflicts with the terms of this Agreement;


(d)that Consultant has the full power and authority to enter into this
Agreement; and

2

--------------------------------------------------------------------------------




(e)that as of the Effective Date and throughout the Consulting Period,
Consultant has no interests or relationships, including without limitation
financial or personal interests or relationships, that would prevent Consultant
from performing and completing the Services in an objective and non-biased
manner.


3.2Consultant’s Covenants. Consultant:


(a)shall act as an independent consultant with no authority to obligate Health
Net by contract or otherwise and not as an employee or officer of Health Net;


(b)shall not, directly or indirectly, during the Consulting Period and for a
period of one (1) year following the end of the Consulting Period, without
Health Net’s written consent by an authorized representative, on Consultant’s
own behalf or on behalf of any other person, either directly or indirectly, (i)
solicit, recruit, encourage or induce any employee, agent, provider, vendor or
independent contractor to terminate such person’s or entity’s relationship with
Health Net or to associate with a competitor of Health Net or (ii) entice,
induce or encourage any of Health Net’s employees to engage in any activity
which, were it done by Capezza, would violate the Protection of Proprietary and
Confidential Information provision in the Employment Agreement. The prohibitions
of this paragraph are not intended to deny employment opportunities within
Consultant’s field of employment but are limited only to those prohibitions
necessary to protect Health Net from unfair competition and shall supplement,
but not limit or supersede any other agreement between Capezza and Health Net,
including without limitation, the Employment Agreement and the Waiver and
Release Agreement;


(c)shall not, during the term of this Agreement, enter into any other agreement,
whether written or oral, which would conflict with Consultant’s obligations
hereunder;


(d)that Consultant is not presently the subject of an exclusion or debarment
proceeding or excluded or debarred from participation in any federal health care
program under 42 C.F.R. Part 1001 et seq. Consultant shall notify Health Net’s
General Counsel or her designee immediately upon any inquiry, or the
commencement of any such proceeding, concerning Consultant;


(e)during the Consulting Period, agrees that at least ten (10) business days in
advance of commencing services for any other client, Consultant will disclose in
writing to Health Net’s Senior Vice President, Organization Effectiveness or her
designee, Consultant’s plans to perform such services. Health Net shall
determine in its sole discretion whether such engagement is appropriate. Health
Net’s Senior Vice President, Organization Effectiveness or her designee will
advise Consultant, in writing, of Health Net’s determination. If Consultant
accepts an engagement which Health Net has determined, in its sole discretion,
is not appropriate, Consultant’s acceptance shall constitute a material breach
of this Agreement and Consultant shall not be entitled to the Consulting Fee and
all obligations of Health Net hereunder shall cease and Consultant shall not be
entitled to any payments in connection with or following the termination of this
Agreement and the consulting relationship established hereby, except for any
unpaid reimbursement for travel-related expenses that have been validly
pre-approved;


(f)acknowledges and agrees that Consultant is aware that (i) Consultant is
subject to Health Net's Insider Trading and Disclosure of Material Inside
Information Policy during the Consulting Period, (ii) Consultant may be aware of
material, non-public information relating to the Company, (iii) the Confidential
Information (as defined below) being furnished hereunder may contain material,
non-public information regarding the Company, and (iv) the United States
securities laws and regulations and comparable laws and regulations in other
jurisdictions prohibit any persons who have material, non-public information
from purchasing or selling securities of an issuer or from communicating such
information to any person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities in
reliance upon such information. Consultant agrees to comply with such laws and

3

--------------------------------------------------------------------------------




regulations and with the terms of Health Net's Insider Trading and Disclosure of
Material Inside Information Policy, as in effect from time to time;


(g)shall not assign or subcontract performance of this Agreement or any of the
Services to any person, firm, company or organization without Health Net’s prior
written consent;


(h)agrees to timely perform the Services;


(i)agrees to utilize and provide Health Net with accurate and complete data in
rendering the Services; and


(j)agrees to promptly return all Health Net property in Consultant’s custody or
control, in addition to information in accordance with Subsection 4.2, upon
termination of this Agreement.


ARTICLE FOUR
CONFIDENTIAL INFORMATION AND NONDISPATAGEMENT


4.1Confidentiality. Consultant shall, during the term of this Agreement and
thereafter, hold in strict confidence any information directly or indirectly
related to Health Net which is disclosed to or developed or obtained by
Consultant in connection with Consultant’s performance hereunder or which
Consultant observes or obtains while present at Health Net’s facilities or which
otherwise results from information disclosed to or obtained by Consultant in
connection with this Agreement (collectively “Confidential Information”).
Confidential Information includes but is not limited to, all knowledge or
information in any format and any data, documents, memoranda, reports, files,
correspondence, lists and other written and graphic records or information
obtained or used in conjunction with any business, contract or agreement, or
information directly or indirectly connected with Health Net, including without
limitation, trade secrets, proprietary information, personnel information
(including without limitation employee compensation), information related to
marketing and customer support strategies, financial information including
sales, costs, profits and pricing methods, any technical, actuarial, economic,
procurement, provider, enrollee, customer, underwriting, contractual, managerial
or marketing information, employee data, customer lists, customer and client
names and requirements, services, prices, margins and costs, information of
third parties (including without limitation customers, vendors, providers,
partners, members, employees or directors of Health Net) as to which Health Net
has an obligation of confidentiality, and all other knowledge or information
whatsoever relating directly or indirectly to Health Net or any business in
which it is engaged, whether or not it is marked “confidential”, and all notes,
analyses, compilations, studies and other documents which incorporate,
summarize, contain or otherwise reflect or refer to such information.
Notwithstanding the foregoing, Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of a disclosure by Consultant. Consultant also agrees that Consultant
shall not without Health Net’s written consent by an authorized representative,
directly or indirectly use Health Net’s confidential information, including but
not limited to customer lists, to solicit business of any customers of Health
Net (other than as directed by and on behalf of Health Net). Consultant
acknowledges and agrees that any “Invention,” including without limitation, any
developments or discoveries by Consultant during the course of Consultant’s
services with Health Net during the Consulting Period resulting in patents,
lists of customers, trade secrets, specialized know-how or other intellectual
property useful in the then-current business of Health Net and any original
works of authority are the property of Health Net and shall be used for the sole
benefit of Health Net. If not previously assigned to Health Net, Consultant
hereby assigns ownership of any and all Inventions to Health Net. Consultant
hereby acknowledges Capezza’s responsibilities under the terms of the Protection
of Proprietary and Confidential Information provisions of the Employment
Agreement and the Waiver and Release Agreement, and Consultant agrees to
continue to be bound by all of the terms and conditions thereof. This Article
Four shall supplement, but not limit or supersede any other agreement between
Capezza and Health Net, including without limitation, the Employment Agreement
and the Waiver and Release Agreement.

4

--------------------------------------------------------------------------------






4.1.1If, based upon the written advice of legal counsel skilled in the subject
matter, Consultant is required to disclose any Confidential Information to
comply with any applicable law, regulation or order of a government authority or
court of competent jurisdiction, Consultant may disclose such Confidential
Information only to the governmental agency requiring such disclosure; provided,
however, that Consultant (i) gives Health Net at least ten (10) business days
advance notice of Consultant’s requirement to disclose such Confidential
Information; (ii) uses all reasonable efforts to secure confidential protection
of such Confidential Information, and (iii) continues to perform Consultant’s
obligations of confidentiality set out herein.
4.1.2In connection with services rendered and to be rendered by Consultant,
Consultant agrees to (i) hold all Confidential Information in confidence and
take all reasonably necessary precautions to protect such Confidential
Information, (ii) not disclose the Confidential Information to any other person
or entity except as authorized herein, (iii) use the Confidential Information
only for the purposes of this Agreement or as approved in writing by Health Net,
(iv) not copy or reverse engineer, reverse compile or attempt to derive the
composition or underlying information of any such Confidential Information,
(v) limit the use and access to such Confidential Information to persons who
need to know such Confidential Information for the purpose hereof and who are
bound by confidentiality restrictions no less comprehensive than those contained
herein and (vi) treat such Confidential Information with at least the same
degree of care and protection as Consultant would use with respect to
Consultant’s own confidential materials.


4.2Return of Information. Consultant agrees Consultant shall return to Health
Net immediately upon termination of the Consulting Period any building key(s),
security pass or other access or identification cards and any and all Health Net
property in Consultant’s possession, including but not limited to any books,
documents, credit cards, computer equipment, software, apparatus, equipment and
other physical property, mobile phones or data files. Consultant shall not
retain copies of such materials and information; and, if requested by Health
Net, shall delete all Health Net Confidential Information stored in any magnetic
or optical disc or memory. Compliance with this Section is a condition precedent
to the Company’s obligation to provide the Consulting Fees.


4.3Non-Disparagement. Consultant agrees and acknowledges that Consultant shall
not make any disparaging comments and/or statements to anyone either orally or
in writing about Health Net and/or each of its past, present and future
officers, directors, shareholders, employees, consultants, accountants,
attorneys, agents, managers, insurers, sureties, parent and sister corporations,
divisions, subsidiary corporations and entities, partners, joint venturers and
affiliates (and each of their respective beneficiaries, successors,
representatives and assigns) and all persons acting in concert with them.


ARTICLE FIVE
[INTENTIONALLY RESERVED]


ARTICLE SIX
INDEPENDENT CONSULTANT STATUS


6.1Independent Consultant. Health Net and Consultant expressly agree that
Consultant is solely an independent contractor and neither Consultant nor any
principal, employee or contractor of Consultant shall be construed to be an
employee of Health Net in any matter under any circumstances or for any purposes
whatsoever. Nothing in this Agreement shall establish an agency, partnership,
joint venture or employee relationship between Health Net and Consultant, and
Consultant shall not represent himself or itself as an employee or officer of
Health Net. Without limiting the generality of the foregoing, (i) Health Net
shall not pay, on the account of Consultant or any principal, employee or
contractor of Consultant, any unemployment tax or other taxes required under the
law to be paid with respect to employees and shall not withhold any monies from
the fees payable pursuant to this Agreement for income or employment tax
purposes, and (ii) Health Net shall not provide Consultant or any principal,
employee or contractor of

5

--------------------------------------------------------------------------------




Consultant with, and no such individual shall be eligible to receive from Health
Net under any Company plan, any benefits as a result of entering into this
Agreement, including without limitation, any pension, health, welfare,
retirement, workers’ compensation or other insurance benefits.


6.2Taxes. Consultant acknowledges and agrees that Consultant, and not the
Company, will be solely responsible for any and all taxes imposed upon
Consultant as a result of entering into this Agreement, including without
limitation any and all federal, state, local and foreign income and employment
taxes. Consultant acknowledges and agrees that Consultant is obligated to report
as income all compensation received by Consultant pursuant to this Agreement,
and Consultant agrees to and acknowledges the obligation to pay all
self-employment and other taxes thereon. Any compensation and benefits paid to
Consultant will be reported to taxing authorities as Health Net deems to be
appropriate. Consultant agrees to hold Health Net harmless from the fact or
manner of Health Net’s tax reporting.


6.3Benefits. Consultant shall not claim the status, perquisites or benefits of a
Health Net employee and agrees to hold Health Net harmless from any claim or
other assertion (by Consultant or Consultant’s successors or beneficiaries, as
applicable) to the contrary. Consultant agrees that Consultant is not eligible
for coverage or to receive any benefit under any Health Net employee benefit
plan or employee compensation arrangement as a result of this Agreement. Even if
Consultant were to become or be deemed to be a common-law employee of Health
Net, Consultant still shall not be eligible for coverage or to receive any
benefit under any Health Net employee benefit plan or any employee compensation
arrangement with respect to any period during which Health Net classified
Consultant as a consultant, except to the limited extent that Health Net grants
eligibility for such coverage or the right to receive such benefits to
Consultant in a document signed by Consultant and Health Net’s Senior Vice
President, Organization Effectiveness. Consultant further agrees that if
Consultant is injured while performing work for Health Net hereunder, Consultant
will not be covered for such injury under Health Net’s insurance policies,
including under any worker’s compensation coverage provided by Health Net for
its employees, and that Consultant is solely responsible for providing worker’s
compensation insurance for Consultant.


ARTICLE SEVEN
TERM AND TERMINATION


7.1Term. This Agreement shall terminate on December 31, 2014.


7.2Termination. This Agreement may be terminated before December 31, 2014, by
either party upon material breach of any term of this Agreement by the other
party, including without limitation, Consultant’s breach of any of Consultant’s
obligations under Section 1.1 and Articles Three, Four and Five. In the event
Consultant materially breaches this Agreement, Health Net shall not be obligated
and Consultant shall not be entitled to the Consulting Fee and all obligations
of Health Net hereunder shall cease and Consultant shall not be entitled to any
payments under this Agreement in connection with or following the termination of
this Agreement and the consulting relationship established hereby, except for
any unpaid reimbursement for travel-related expenses that have been validly
pre-approved.


7.3Continuing Obligations. This Section 7.3 and Consultant’s obligations under
Sections 3.2(b), 3.2(f) and 3.2(j) and Articles Four, Five, Six, Eight and Nine
shall survive any termination of this Agreement.


ARTICLE EIGHT
INDEMNIFICATION AND DAMAGES


8.1Indemnification. Notwithstanding anything to the contrary, Consultant hereby
agrees to indemnify, defend and hold free and harmless Health Net, its officers,
directors, employees and agents from

6

--------------------------------------------------------------------------------




and against all claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest,
penalties, attorney’s fees and costs incurred as a result of a breach by
Consultant of any representation, warranty or obligation set forth under this
Agreement or arising out of acts or omissions of Consultant in performing the
Services hereunder.
8.2Damages. Health Net will not be liable to Consultant for any consequential,
liquidated, punitive or special damages.


ARTICLE NINE
MISCELLANEOUS


9.1Waiver. None of the terms of this Agreement may be waived except by an
express agreement in writing signed by the party against whom enforcement of
such waiver is sought. The failure or delay of either party in enforcing any of
its rights under this Agreement shall not be deemed a continuing waiver of such
right.


9.2Entire Agreement. Other than as set forth herein, this Agreement represents
the final, complete and exclusive embodiment of the entire agreement and
understanding between Health Net and Consultant concerning Consultant’s
consulting services to Health Net, and supersedes and replaces any and all
agreements and understandings concerning Consultant’s consulting services to
Health Net.


9.3Termination of Employment Agreement. Health Net and Consultant acknowledge
and agree that, effective as of the Employment Termination Date, the Employment
Agreement has terminated and Capezza shall have no further rights or interests
thereunder; provided, however, that notwithstanding the foregoing, Section 3
(Protection of Proprietary and Confidential Information) and Section 13
(Restrictive Covenants) of the Employment Agreement shall remain in full force
and effect in accordance with their terms.


9.4Amendments. This Agreement may not be released, discharged, amended or
modified in any manner except by an instrument in writing signed by Consultant
and Health Net’s Senior Vice President, Organization Effectiveness.    


9.5Assignment. Health Net has specifically contracted for the Services of
Consultant and, therefore, Consultant may not assign or delegate Consultant’s
obligations under this Agreement, either in whole or in part, without the prior
written consent of Health Net. Health Net may assign this Agreement at any time
without the prior consent of Consultant. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.


9.6Severability. Should any part, term or provision of this Agreement be
declared and/or be determined by any court or arbitrator to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement.


9.7Reformation. In the event any part, term or provision herein is not
enforceable including because its geographic scope, length or subject matter is
determined to be excessive, then such part, term or provision shall be reformed
to the minimum extent necessary to make such part, term or provision
enforceable.


9.8Headings. The headings of the Sections and Articles of this Agreement are
provided for convenience only. They do not alter or limit, in any way, the text
of any Section or Article of this Agreement.



7

--------------------------------------------------------------------------------




9.9Publicity. Consultant will not use the name of Health Net in any public
announcements, publicity or advertising without the prior written approval of
Health Net’s Senior Vice President, Organization Effectiveness; provided,
however, that Capezza may reference Health Net in his employment history
including on business-oriented social networking sites, such as LinkedIn.


9.10Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


9.11Arbitration. If there is any dispute between Health Net and Consultant over
the terms or obligations under this Agreement, that dispute shall be resolved by
binding arbitration before a single neutral arbitrator who shall be a retired
judge. The arbitration shall proceed in accordance with the then-current
Commercial Rules of the American Arbitration Association. The judgment of the
arbitrator shall be final, binding and nonappealable, and may be entered in any
state or federal court having jurisdiction thereafter. The arbitrator shall be
bound to apply and follow the applicable state or federal laws in reaching a
decision in this matter. Any disagreement regarding whether a dispute is
required to be arbitrated pursuant to this Agreement shall be decided by the
arbitrator. The Federal Arbitration Act, 9 U.S.C. Sections 1-16, shall govern
the interpretation and enforcement of this paragraph.


Notwithstanding the above paragraph, the arbitration procedure shall not
prohibit Consultant or Health Net from seeking injunctive relief, including
without limitation, temporary or preliminary injunctive relief, through any
court of competent jurisdiction if such relief is not available or is not
available in a timely manner, through arbitration.
9.12Notices. All notices required or permitted to be given under this Agreement
must be in writing and may be given by any method of delivery which provides
evidence or confirmation of receipt, including but not limited to personal
delivery, express courier (such as Federal Express) and prepaid certified or
registered mail with return receipt requested. Notices shall be deemed to have
been given and received on the date of actual receipt or, if either of the
following dates is applicable and is earlier, then on such earlier date:
one (1) business day after sending, if sent by express courier; or
three (3) business days after deposit in the U.S. mail, if sent by certified or
registered mail. Notices shall be given and/or addressed to the respective
parties at the following addresses:


To Health Net’s Senior Vice President, Organization Effectiveness:
Health Net, Inc.
Attn: Karin Mayhew
21650 Oxnard Boulevard, Suite 2200
Woodland Hills, CA 91367


To Consultant:
Joseph C. Capezza
16 Mustang Drive
Bell Canyon, California 91307


Any party may change its address for the purpose of this paragraph by giving
written notice of such change to the other party in the manner herein provided.
9.13Disclosure of Personal Compensation Information. Consultant acknowledges
that Capezza was a “named executive officer” (as such term is defined in the
rules and regulations of the Securities and Exchange Commission (“SEC”)) of
Health Net prior to the Employment Termination Date,

8

--------------------------------------------------------------------------------




and as such, information regarding Consultant’s compensatory arrangements with
Health Net, including, among other things, the terms of this Agreement and any
other agreement entered into with Health Net (collectively, “Personal
Compensation Information”), may be disclosed in filings with the SEC, the New
York Stock Exchange (“NYSE”) and/or other regulatory organizations. Consultant’s
execution of this Agreement will serve as Consultant’s acknowledgement that the
Personal Compensation Information may be publicly disclosed from time to time in
filings with the SEC, NYSE or otherwise as Health Net deems necessary and
appropriate.


9.14Acknowledgement. Consultant acknowledges that Consultant has had an
opportunity to consult with a tax adviser and has had an opportunity to consult
with and be represented by counsel, each pursuant to Consultant’s choosing in
the review of this Agreement, that Consultant has been advised by Health Net to
do so, that Consultant is fully aware of the contents of this Agreement and of
its legal effect, that the preceding paragraphs recite the sole consideration
for this Agreement, and that Consultant enters into this Agreement freely,
without duress or coercion, and based on Consultant’s own judgment and wishes
and not in reliance upon any representation or promise made by Health Net, other
than those contained herein.


[Signatures begin on following page]



































9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement by proper
persons thereunto duly authorized as of the date first set forth above.


HEALTH NET INC.
JOSEPH C. CAPEZZA
By: /s/ Karin Mayhew                                                           
/s/ Joseph C. Capezza
       Name: Karin Mayhew
       Title: Senior Vice President, Organization Effectiveness


Joseph C. Capezza
 
135 CLIFF ROAD CONSULTANTS, LLC








By: /s/ Joseph C. Capezza                           
       Name: Joseph C. Capezza
       Title:







































































--------------------------------------------------------------------------------














EXHIBIT A
SERVICES


During the Consulting Period, Consultant shall:
•
consult with and advise Health Net’s Chief Financial and Operating Officer with
respect to the transition of the Chief Financial Officer duties and
responsibilities;

•
consult with and advise the Company’s Chief Financial and Operating Officer with
respect to the transition of the Treasurer duties and responsibilities; and

•
work on other special assignments relating to investment consulting and/or debt
restructuring, as assigned by the Company’s Chief Financial and Operating
Officer.





